DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This action is in response to Amendments/Arguments filed on November 1, 2021.

Drawings
3.	The drawings were received on June 18, 2021.  These drawings are accepted.

Allowable Subject Matter
4.	Claims 1, 3, 5-8 and 10-21 are allowed.

5.	The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 1, 3, 5-7 and 21, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A stator assembly for an electric motor assembly, said stator assembly comprising: 
 	an annular body extending about a central axis; 
 	a plurality of stator teeth extending axially from said annular body and spaced circumferentially about said annular body, said plurality of stator teeth including a first stator tooth and a second stator tooth, said first stator tooth and said second stator tooth defining a slot therebetween, said second stator tooth including a proximal end and, a distal end opposite said proximal end, wherein said second stator tooth is coupled to said annular body at said proximal end, and wherein said distal end is spaced axially from said annular body; 
 	at least one conduction coil; 
 	at least one bobbin configured to support said at least one conduction coil, said at least one bobbin coupled to said first stator tooth such that said at least one conduction coil extends about said first stator tooth; and 
 	at least one insulation member configured to couple to said second stator tooth and extend into said slot between said second stator tooth and said at least one conduction coil, wherein said at least one insulation member includes an end wall and a sidewall coupled to said end wall, said end wall configured to cover said distal end of said second stator tooth and said sidewall configured to extend around said second stator tooth when said at least one insulation member is coupled to said second stator tooth, wherein said sidewall defines an opening and is configured to receive said second stator tooth therein, said at least one insulation member is configured to couple to said second stator tooth by inserting said second stator tooth through the opening.

Regarding claims 8 and 10-12, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A stator assembly for an electric motor assembly, said stator assembly comprising: 
 	an annular body extending about a central axis; 
 	a plurality of stator teeth extending axially from said annular body and spaced circumferentially about said annular body, said plurality of stator teeth including a first stator tooth and a second stator tooth, said first stator tooth and said second stator tooth defining a slot therebetween; 
 	at least one conduction coil; 
 	a cap configured to couple to said annular body and to said plurality of stator teeth, said cap including: 
 	 	a first portion configured to couple to said first stator tooth, said first portion including a first base extending about the central axis and at least one insulation member formed integrally with and extending axially from said first base, wherein said first portion is integrally formed as a single piece, said at least one insulation member configured to extend about said first stator tooth and into the slot, wherein said first base is annular and substantially the same size as said annular body; and 
 	 	a second portion configured to couple to said second stator tooth and support said at least one conduction coil, said second portion coupled to said second stator tooth such that said at least one conduction coil extends about said second stator tooth, wherein said first portion couples to said second portion.

Regarding claims 13-16, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A stator assembly for an electric motor assembly, said stator assembly comprising: 
 	an annular body extending about a central axis; 
 	a plurality of stator teeth extending axially from said annular body and spaced circumferentially about said annular body, said plurality of stator teeth including a first stator tooth and a second stator tooth, said first stator tooth and said second stator tooth defining a slot therebetween; 
 	at least one conduction coil; 
 	a cap configured to couple to said annular body and to said plurality of stator teeth, said cap including: 
 	 	a base extending about the central axis when said cap is coupled to said annular body; -4-16-TC-016-UPA1 
 	 	at least one bobbin coupled to and extending from said base and configured to support said at least one conduction coil, said bobbin configured to couple to said first stator tooth such that said at least one conduction coil extends about said first stator tooth; and 
 	 	at least one flange coupled to and extending from said base and spaced circumferentially from said at least one bobbin, wherein said cap is a single piece wherein said at least one flange extends between said second stator tooth and said at least one conduction coil when said cap is coupled to said annular body, wherein said at least one flange is positionable relative to said base between a first position and a second position to facilitate placement of the bobbin on the stator tooth, wherein said at least one flange and said base form a first angle when said at least one flange is in the first position and a second angle when said at least one flange is in the second position, and wherein said at least one flange is coupled to said base when said at least one flange is in the first position and the second position.

Regarding claims 17-20, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	An electric motor assembly comprising: 
 	an annular body extending about a central axis; 
 	a hub extending axially from said annular body and along the central axis; 
 	a plurality of stator teeth extending axially from said annular body and spaced circumferentially about said annular body, wherein said plurality of stator teeth are spaced radially from said hub such that an annular space is defined between said hub and said plurality of stator teeth; 
 	at least one conduction coil extending about at least one stator tooth of said plurality of stator teeth; and 
 	at least one insulation member coupled to at least one of said annular body, said hub, and said plurality of stator teeth, wherein said at least one insulation member is configured to surround said hub and extend into the annular space between said hub and said at least one conduction coil.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Heins et al (US 9,331,528) deals with stator tooth assembly for axial flux stator and methods of assembling the same, Kreidler et al (US 2014/0265673) deals with an electric machine and associated method, and Takano et al (US 2005/0044692) deals with a method of manufacturing stator coil structure for revolving-field electrical machine.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY NASH whose telephone number is (571) 270-3349. The examiner can normally be reached on Monday-Friday 8am-4pm. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner‘s supervisor, Thienvu Tran can be reached on (571) 270-1276. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/GARY A NASH/Primary Examiner, Art Unit 2838